DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The supplemental response filed October 29, 2020 has been entered. Claims 1, 4-9, 12-16, 19 and 20 from the supplemental response filed October 29, 2020 are pending in the application.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ricardo Yepez on 26 April 2021.

The application has been amended as follows:

Please amend claim 1 as follows:
A control system for a gas turbine system, comprising:

receive a plurality of signals comprising a temperature signal, a pressure signal, a speed signaland a mass flow signal

execute a heating value model to derive a Lower Heating Value (LHV) for a gas turbine fuel combusted by the gas turbine system, using the plurality of signals as input to the heating value model;
control operations of the gas turbine system based on the a plurality of enthalpy values, afuel-to-air ratio and a value for sensed mass air flow into a combustor, / FAR) - C, wherein HFL comprises a first enthalpy of the gas turbine fuel having a range of between 30 to 60 Wobbe numbers, FAR comprises the fuel-to-air ratio, H3 comprises a second enthalpy, C comprises a constant, and WAR36 comprises the value for sensed mass air flow into the combustor 

Please amend claim 6 as follows:
The control system of claim 1, wherein the gas turbine fuel comprises a LHV fuel and wherein the controller is configured to control operations of the gas turbine system by LHV LHV LHV 

Please amend claim 7 as follows:
The control system of claim 1, wherein the plurality of signals comprises a fuel heating value signal derived via a gas chromatograph or a Wobbe meter, and wherein the LHV LHV 

Please amend claim 9 as follows:
A non-transitory computer-readable medium having computer executable code stored thereon, the computer executable code comprising instructions to:
receive a plurality of signals comprising a temperature signal, a pressure signal, a speed signaland a mass flow signal

execute a heating value model to derive a Lower Heating Value (LHV) for a gas turbine fuel combusted by the gas turbine system, using the plurality of signals as input to the heating value model;
control operations of the gas turbine system based on the a plurality of enthalpy values, afuel-to-air ratio and a value for sensed mass air flow into a combustor, / FAR) - C, wherein HFL comprises a first enthalpy of the gas turbine fuel having a range of between 30 to 60 Wobbe numbers, FAR comprises the fuel-to-air ratio, H3 comprises a second enthalpy, C comprises a constant, and WAR36 comprises the value for sensed mass air flow into the combustor 

Please amend claim 14 as follows:
The non-transitory computer-readable medium of claim 9, wherein the gas turbine fuel comprises a LHV fuel and wherein the controller is configured to control operations of the gas turbine system by comparing the LHV LHV LHV 

Please amend claim 15 as follows:
The non-transitory computer-readable medium of claim 9, wherein the plurality of signals comprises a fuel heating value signal derived via a gas chromatograph or a Wobbe meter, and wherein the LHV 



Please amend claim 16 as follows:
A method for a gas turbine system, comprising: 
receiving a plurality of signals comprising a temperature signal, a pressure signal, a speed signaland a mass flow signal

executing a heating value model to derive a Lower Heating Value (LHV) for a gas turbine fuel combusted by the gas turbine system, using the plurality of signals as input to the heating value model;
controlling operations of the gas turbine system based on the a plurality of enthalpy values, afuel-to-air ratio and a value for sensed mass air flow into a combustor, / FAR) - C, wherein HFL comprises a first enthalpy of the gas turbine fuel having a range of between 30 to 60 Wobbe numbers, FAR comprises the fuel-to-air ratio, H3 comprises a second enthalpy, C comprises a constant, and WAR36 comprises the value for sensed mass air flow into the combustor 

Allowable Subject Matter
Claims 1, 4-9, 12-16, 19 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited prior art, Dooley, et al., Al-Salman, Al-Mousawi, Davies and Payling, does not teach, or provide any reasonable suggestion or reasonable combination of references to arrive at, the claimed limitations that “the heating value model comprises at least one LHV dynamic equation configured to use as input at least a plurality of enthalpy values, afuel-to-air ratio and a value for sensed mass air flow into a combustor, wherein the LHV dynamic equation comprises LHV = (HFL * (WAR36 + FAR + 1.0) - H3 I FAR) - C, wherein HFL comprises a first enthalpy of the gas turbine fuel having a range of between 30 to 60 Wobbe numbers, FAR comprises the fuel-to-air ratio, H3 comprises a second enthalpy, C comprises a constant, and WAR36 comprises the value for sensed mass air flow into the combustor and sensed via the mass flow signal.” 
Applicants arguments regarding the rejections under 112(a) and 112(b) in the Remarks of October 29, 2020 were found persuasive and the rejections under 112(a) and 112(b) are withdrawn.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        

/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741